            Case 1:19-cv-01257-ALC-SN Document 103 Filed 09/17/20 Page 1 of 1




     UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
     ------------------------------------------X
     RODOLFO MONTER HERNANDEZ,                                         STIPULATION

                              Plaintiff,                               Case no.: 19 CV 01257 (ALC-SN)

                     - against -

     99 THAI PLAYGROUND LLC, ET AL.,

                              Defendants.                                                  9/17/2020
     ---------------------------------------------------X

             IT IS HEREBY STIPULATED AND AGREED,'by and between the undersigned, that:

             1)       Plaintiff's Order To Show Cause (doc. 97) is withdrawn as to defendant, MAITBRUCK;

     and

              2)      The time for defendant, MATT BRUCK, to answer the amended complaint (doc. 22), or

      move in this action is extended to September 30, 2020.

              3)      Facsimile or scanned signatures shall be deemed originals and this stipulation may be filed

      in one of more parts. This stipulation may be filed without further notice with the Clerk of the Court.

Dated: New York, New York
       September 4, 2020



      Eric E. Rothstein, Esq.
      Rothstein Law PLLC                               Michael Faillace & Associates, P.C.
      Attorneys for Defendant                          Attorneys for Plaintiff
      MATT BRUCK                                       RODOLFO MONTER HERNANDEZ
      The Woolworth Building                           60 East 42nd Street, Suite 4510
      23 3 Broadway, Suite 900                         New York, New York 10165
      New York, New York 10297                         (212) 317-1200
      (212) 577-9797

      So Ordered:


      Hon. Andrew L. Carter Jr.
      United States District Judge
                                                                Dated: September 17, 2020
